650 S.E.2d 439 (2007)
STATE
v.
Frankie Ray SMITH.
No. 534P02-2.
Supreme Court of North Carolina.
July 17, 2007.
Harry C. Martin, Hillsborough, J. Matthew Martin, Willis B. Whichard, Research Triangle Park, for Smith.
Frank R. Parrish, District Attorney, for State.
The following order has been entered on the motion filed on the 13th day of July 2007 by Attorney General to Extend Time for Filing Response to Petition for Writ of Certiorari:
"Motion Allowed. Attorney General shall have up to and including the 26th day of July 2007 to file and serve his/her response with this Court. By order of the Court in conference this the 17th day of July 2007."
TIMMONS-GOODSON, J., recused.